
	
		II
		111th CONGRESS
		1st Session
		S. 789
		IN THE SENATE OF THE UNITED STATES
		
			April 2, 2009
			Mrs. Feinstein
			 introduced the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To require the Secretary of the Interior to conduct a
		  study on the feasibility and suitability of constructing a storage reservoir,
		  outlet works, and a delivery system for the Tule River Indian Tribe of the Tule
		  River Reservation in the State of California to provide a water supply for
		  domestic, municipal, industrial, and agricultural purposes, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Tule River Tribe Water Development
			 Act.
		2.Water supply for
			 Tribe
			(a)DefinitionsIn
			 this section:
				(1)SecretaryThe
			 term Secretary means the Secretary of the Interior, acting through
			 the Commissioner of Reclamation.
				(2)TribeThe
			 term Tribe means the Tule River Indian Tribe of the Tule River
			 Reservation in the State of California.
				(b)Study and
			 report on alternatives
				(1)StudyNot
			 later than 2 years after the date on which funds are made available under
			 paragraph (3), the Secretary shall complete a feasibility study to evaluate
			 alternatives (including alternatives for phase I reservoir storage of a
			 quantity of water of not more than 5,000 acre-feet) for the provision of a
			 domestic, commercial, municipal, industrial, and irrigation water supply for
			 the Tribe.
				(2)ReportOn
			 completion of the study under subsection (a), the Secretary shall submit to the
			 Committee on Natural Resources of the House of Representatives and the
			 Committees on Energy and Natural Resources and Indian Affairs of the Senate a
			 report describing the results of the study.
				(3)Authorization
			 of appropriationsThere is authorized to be appropriated to the
			 Secretary $3,000,000 to carry out this subsection.
				(c)Conditions for
			 future projects
				(1)In
			 generalNo project
			 constructed relating to the feasibility study under subsection (b) shall
			 provide any water supply for—
					(A)the casino of the
			 Tule River Tribe, as in existence on the date of enactment of this Act;
					(B)any expansion of
			 that casino;
					(C)any other tribal
			 casino; or
					(D)any current or
			 future lodging, dining, entertainment, meeting space, parking, or other similar
			 facility in support of a gaming activity.
					(2)Availability of
			 water suppliesA water supply provided by a project constructed
			 relating to the feasibility study under subsection (b) shall be available to
			 serve—
					(A)the domestic,
			 municipal, and governmental (including firefighting) needs of the Tribe and
			 members of the Tribe; and
					(B)other commercial,
			 agricultural, and industrial needs not related to a gaming activity.
					
